Title: To George Washington from the Commissioners for the District of Columbia, 26 November 1791
From: Commissioners for the District of Columbia
To: Washington, George



Sir
George-Town [Md.] Novr 26th 1791

A variety of considerations have induced us to think, that many and great benefits might result from the employment of a

person of intelligence, to make a tour for a few months into the Eastern States, and inform himself of the terms on which men, and materials may be had—We are happy that Mr Cabots engagements have permitted him to undertake this Office. We have requested him to call on you before he leaves Philadelphia, and hope you will suggest to him whatever may occur to you as most proper to be attended to, in addition to the communications we have imparted to him—As he is to correspond with us regularly, we shall be happy in conveying to him any thing which may occur to you at any time—We are &c.

Da. Stuart
Dl Carroll

